Order, Supreme Court, New York County (William Wetzel, J.), entered on or about November 10, 1999, which, on remittal from the Court of Appeals, amended a judgment, same court (Thomas Galligan, J.), rendered June 30, 1994, convicting defendant, after a jury trial, of murder in the second degree, six counts of robbery in the first degree, nine counts of burglary in the first degree and criminal possession of a weapon in the second degree, and sentencing him to an aggregate term of 25 years to life, unanimously affirmed.
Defendant challenges the suppression court’s determination that the search warrant in question was supported by probable cause and argues that the hearing conducted was not in accordance with the remittal ordered by the Court of Appeals (People v Serrano, 93 NY2d 73). On remittal, the People submitted to *250the suppression court the transcript of the testimony of the confidential informant before the issuing court at the search warrant application. Based on this submission, together with additional submissions by defendant and the People in furtherance of their respective positions, the suppression court determined that there had been both compliance with CPL 690.40 (1) and probable cause for the issuance of the warrant. This review constituted the hearing contemplated by the Court of Appeals. The record supports the suppression court’s finding that the issuing court had a sufficient basis upon which to find the informant reliable. The informant testified under oath, his demeanor was observed by the issuing court, and his testimony was highly detailed (see, People v Brown, 40 NY2d 183). We have considered and rejected defendant’s remaining claims. Concur — Nardelli, J.P., Buckley, Ellerin, Lerner and Rubin, JJ.